o J ii 11> p.
By his Honor John St. Paul.
Defondant leased from the agent of the landlord certain advertising. Bpacé on the outer vail of the leased premises and "took possession. Plaintiff afterwards leased the same space from the .tenant, and in these proceedings seeks to oust defendant and Obtain possession for hijtsel#.
When we first heard the case and had not read the evidence ve thought the question might be presented whether a landlord' or a tenant had the greater right to use the outer walls of a leased building far advertising purposes.
But after reading the evidence we are now satisfied that the question does not arise in this case¿
Por the testimony whows that defendant first applied to the tenant and that the latter referred him to the landlords agent, with whom he then dealt.
Whilst it is possible that the tenant meant differently, nevertheless defendant understood, and was led to believe that the agent was the one. authorized to grant the lease defendant sought; and acting on that belief defendant paid its money and took possession,.
Under the circumstances the tenant himself would be estopped from questioning the validity of the lease thus•obtained by defendant; and since we are dealing here with simple property rights and not with negotiable instruments, the tenant could not thereafter convey to plaintiff any. greater right than he himself had.
The judgment appealed from is correot.
Judgment Affirmed.
Hew Orleans, Da,